IN THE SUPREME COURT OF NORTH CAROLINA

                                          2022-NCSC-86

                                           No. 288A21

                                        Filed 15 July 2022

     IN THE MATTER OF: J.C.J. and J.R.J.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from orders entered on 22

     October 2020 and 20 May 2021 by Judge Regina R. Parker in District Court, Beaufort

     County. This matter was calendared for oral argument in the Supreme Court on 1

     July 2022, but was determined on the record and briefs without oral argument

     pursuant to Rule 30(f) of the North Carolina Rules of Appellate Procedure.


           J. Edward Yeager, Jr., for petitioner-appellee Beaufort County Department of
           Social Services.

           Peter Wood for respondent-appellant father.

           Benjamin J. Kull for respondent-appellant mother.

           Matthew D. Wunsche, GAL Appellate Counsel, for North Carolina Guardian
           Ad Litem Program, amicus curiae.

           ERVIN, Justice.

¶1         Respondent-mother Courtney J. and respondent-father Jeremy J. appeal from

     orders entered by the trial court terminating their parental rights in their twin sons

     J.C.J. and J.R.J.1 After careful consideration of the parents’ challenges to the trial



           1  J.C.J. and J.R.J. will be referred to throughout the remainder of this opinion as
     “Jaden” and “Jack,” respectively, which are pseudonyms used for ease of reading and to
     protect the identities of the juveniles.
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                          Opinion of the Court



     court’s termination orders in light of the record and the applicable law, we conclude

     that the trial court’s termination orders should be affirmed.

¶2          Jaden and Jack, who are twins, were born in July 2015 and have five older

     half-siblings.2   On 23 October 2017, the Beaufort County Department of Social

     Services obtained the entry of orders placing the twins in nonsecure custody and filed

     juvenile petitions alleging that they were neglected juveniles. In these petitions, DSS

     alleged that the twins resided in an injurious environment and received improper

     care, supervision, and discipline. DSS further alleged that it had received nineteen

     child protective service reports relating to the family since March 2013 based upon

     concerns relating to the adequacy of the supervision and discipline that the older

     children had received, the adequacy of the medical care that had been provided to

     these children, parental substance abuse, and the children’s exposure to sexual

     conduct. On 9 September 2017, DSS alleged that it had received a child protective

     services report describing “child on child sexual abuse occurring in the home”

     involving two of the twins’ half-siblings, with four of the twins’ half-siblings having

     previously been found to be neglected based primarily upon respondent-mother’s

     failure to take advantage of the remedial services that she had been offered. Finally,

     DSS alleged that the twins’ speech development was delayed and that, even though



            2 In view of the fact that the parental rights of the twins’ half-siblings were not at
     issue in the termination of parental rights proceeding at issue in this case, we will refrain
     from discussing the status of the twins’ half-siblings in any detail in this opinion.
                                     IN RE J.C.J. AND J.R.J.

                                          2022-NCSC-86

                                        Opinion of the Court



     a social worker had recommended that they receive speech therapy, respondent-

     mother had refused to ensure that they received such therapy on the grounds that

     she did not need assistance in “keeping up with the children’s appointments and/or

     raising her children.”

¶3           After a hearing held on 11 April 2018, Judge Darrell B. Cayton, Jr., entered an

     order on 12 April 2018 determining that the twins were neglected juveniles. In light

     of this determination, Judge Cayton ordered respondent-mother to continue to

     comply with the terms of an Out of Home Family Services Agreement; continue to

     attend the Families Understanding Nurturing Program; continue to receive

     therapeutic treatment at Pamlico Counseling; participate in family therapy when

     recommended by her own and the twins’ therapists; attend all available visits with

     the children; and acquire a valid driver’s license and transportation. Similarly, the

     trial court ordered respondent-father to continue to comply with the terms of his own

     family services agreement; continue to attend the Families Understanding Nurturing

     Program; join in couple’s therapy with respondent-mother; participate in family

     therapy with the twins when their therapist deemed it appropriate for him to do so;

     visit with the children; and acquire a valid driver’s license and transportation. The

     parents were granted at least one hour of supervised visitation with the children each

     week.
                                   IN RE J.C.J. AND J.R.J.

                                        2022-NCSC-86

                                      Opinion of the Court



¶4         On 5 October 2018, respondent-mother filed a motion in which she requested

     that a trial home placement be authorized. After conducting a permanency planning

     hearing on 21 November 2018, Judge Cayton entered an order finding that

     respondent-mother had completed the Families Understanding Nurturing Program,

     participated in couple’s counseling, and taken advantage of all available

     opportunities to visit with the children.    In addition, Judge Cayton found that

     respondent-mother had continued to participate in therapeutic treatment at Pamlico

     Counseling until July 2018 and that, on 14 November 2018, she had resumed

     participating in therapy with Dream Provider Care Services. On the other hand,

     Judge Cayton found that respondent-mother remained unemployed and did not wish

     to seek or obtain employment. Similarly, Judge Cayton found that respondent-father

     had completed the Families Understanding Nurturing Program, attended couple’s

     counseling, and taken advantage of all available opportunities to visit with the

     children. Finally, Judge Cayton found that neither parent had obtained a valid

     driver’s license. Based upon these and other findings, Judge Cayton determined that

     the parents had made sufficient progress to warrant a trial home placement and

     established a primary permanent plan of reunification, with a concurrent plan of

     adoption.

¶5         Following a permanency planning hearing held on 20 March 2019, the trial

     court entered an order on 21 March 2019 in which it found that the twins remained
                                     IN RE J.C.J. AND J.R.J.

                                          2022-NCSC-86

                                        Opinion of the Court



     in a trial home placement with the parents and that, while “[t]he present risk of harm

     to the children in the [parents’] home is low,” “the situation is rickety, perhaps prone

     to sudden collapse.” On 2 May 2019, the trial home placement ended.

¶6         On 6 April 2020, DSS filed a motion alleging that the parents’ parental rights

     in the twins were subject to termination on the basis of neglect, N.C.G.S. § 7B-

     1111(a)(1); willfully leaving the twins in a placement outside the home for more than

     twelve months without making reasonable progress toward correcting the conditions

     that had led to their removal from the family home, N.C.G.S. § 7B-1111(a)(2);

     willfully failing to pay a reasonable portion of the cost of the care that the twins had

     received following their removal from the family home, N.C.G.S. § 7B-1111(a)(3); and

     dependency, N.C.G.S. § 7B-1111(a)(6), and that termination of the parents’ parental

     rights would be in the twins’ best interests. In its termination motion, DSS alleged

     that the trial home placement had ended in May 2019 after the parents had failed to

     deliver the twins to daycare in a timely manner, preventing the twins from receiving

     remedial services, such as speech and occupational therapy, and causing the twins’

     developmental progress to end or even regress. In addition, DSS alleged that the

     twins had been removed from the trial home placement because the parents had

     failed to provide them with proper supervision, with Jack having sustained burns

     after touching a “burn barrel” and with the parents having failed to report the injury

     to DSS or to seek medical treatment for this injury.
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                         Opinion of the Court



¶7         After hearings held on 30 September and 2 October 2020, the trial court

     entered an adjudication order on 22 October 2020 in which it concluded that all four

     of the grounds for termination alleged in the termination motion existed. After a

     hearing held on 3 May 2021, the trial court entered a dispositional order on 20 May

     2021 determining that it was in the twins’ best interests for the parents’ parental

     rights to be terminated and ordering that their parental rights in the twins be

     terminated. See N.C.G.S. § 7B-1110(a) (2021). The parents noted appeals to this

     Court from the trial court’s termination orders.

                                  I.    Standard of Review

¶8         “We review a trial court’s adjudication under N.C.G.S. § 7B-1111 ‘to determine

     whether the findings are supported by clear, cogent and convincing evidence and the

     findings support the conclusions of law.’ ” In re E.H.P., 372 N.C. 388, 392 (2019)

     (quoting In re Montgomery, 311 N.C. 101, 111 (1984)). Appellate review of the trial

     court’s adjudicatory findings of fact is limited to “those findings necessary to support

     the trial court’s determination that grounds existed to terminate respondent’s

     parental rights.” In re T.N.H., 372 N.C. 403, 407 (2019). “A trial court’s finding of

     fact that is supported by clear, cogent, and convincing evidence is deemed conclusive

     even if the record contains evidence that would support a contrary finding.” In re

     B.O.A., 372 N.C. 372, 379 (2019). “Findings of fact not challenged by respondent are

     deemed supported by competent evidence and are binding on appeal.” In re T.N.H.,
                                      IN RE J.C.J. AND J.R.J.

                                           2022-NCSC-86

                                        Opinion of the Court



     372 N.C. at 407. “The trial court’s conclusions of law are reviewable de novo on

     appeal.” In re C.B.C., 373 N.C. 16, 19 (2019).

¶9         “If [the trial court] determines that one or more grounds listed in section 7B-

     1111 are present, the court proceeds to the dispositional stage, at which the court

     must consider whether it is in the best interests of the juvenile to terminate parental

     rights.” In re D.L.W., 368 N.C. 835, 842 (2016) (first citing In re Young, 346 N.C. 244,

     247 (1997); and then citing N.C.G.S. § 7B-1110 (2015)). We review the trial court’s

     dispositional findings to determine whether they are supported by sufficient

     evidence, In re K.N.L.P., 380 N.C. 756, 2022-NCSC-39 ¶ 11, with unchallenged

     dispositional findings of fact being deemed binding for purposes of appellate review.

     In re Z.L.W., 372 N.C. 432, 437 (2019). A trial court’s dispositional determination “is

     reviewed solely for abuse of discretion,” In re A.U.D., 373 N.C. 3, 6 (2019) (citing In

     re D.L.W., 368 N.C. at 842), with an abuse of discretion having occurred “where the

     court’s ruling is manifestly unsupported by reason or is so arbitrary that it could not

     have been the result of a reasoned decision.” In re T.L.H., 368 N.C. 101, 107 (2015)

     (quoting State v. Hennis, 323 N.C. 279, 285 (1988)). We will now examine the validity

     of the parents’ challenges to the trial court’s termination orders utilizing the

     applicable standard of review.
                                       IN RE J.C.J. AND J.R.J.

                                                2022-NCSC-86

                                          Opinion of the Court



                                          II.     Analysis

       A. Adjudication

¶ 10         As an initial matter, the parents argue that the trial court erred by

       determining that their parental rights in the twins were subject to termination. A

       single ground for termination is sufficient to support a trial court’s decision to

       terminate a parent’s parental rights in a child. E.g., In re Moore, 306 N.C. 394, 404

       (1982). We will begin our analysis by determining whether the trial court erred by

       concluding that the parents’ parental rights in the twins were subject to termination

       based upon a failure to pay a reasonable portion of the cost of the care that the twins

       received after they were placed outside the family home pursuant to N.C.G.S. § 7B-

       1111(a)(3).

¶ 11         A trial court is authorized to terminate a parent’s parental rights in a child

       pursuant to N.C.G.S. § 7B-1111(a)(3) in the event that

                     [t]he juvenile has been placed in the custody of a county
                     department of social services, a licensed child-placing
                     agency, a child-caring institution, or a foster home, and the
                     parent has for a continuous period of six months
                     immediately preceding the filing of the petition or motion
                     willfully failed to pay a reasonable portion of the cost of
                     care for the juvenile although physically and financially
                     able to do so.

       N.C.G.S. § 7B-1111(a)(3) (2021). As we have previously explained,

                     [t]he cost of care refers to the amount it costs the
                     Department of Social Services to care for the child, namely,
                     foster care. A parent is required to pay that portion of the
                                      IN RE J.C.J. AND J.R.J.

                                              2022-NCSC-86

                                         Opinion of the Court



                    cost of foster care for the child that is fair, just and
                    equitable based upon the parent’s ability or means to pay.

       In re J.M., 373 N.C. 352, 357 (2020) (cleaned up).

¶ 12         In support of its determination that the parents’ parental rights in the twins

       were subject to termination pursuant to N.C.G.S. § 7B-1111(a)(3), the trial court

       made the following findings of fact:

                          243. Mother and Father are [able-bodied] adults
                    capable of working.

                           244. Throughout the pendency of this case, neither
                    parent has contributed to the cost of these children’s care.
                    But, they have provided the juveniles with gifts.

                           245. Throughout the pendency of the case, Father
                    has been consistently employed at Rose Acre Egg Farm;
                    and, he testified that there is surplus money remaining
                    after expenses are paid.

                           246. Father is able to adjust his income so that he
                    can work more when necessary to make additional income.
                    Father indicated that he is willing to do that to support
                    these juveniles.

                          247. While Mother is physically able to work, she
                    has chosen not to do so.

       In addition, the trial court found that, on 23 April 2020, the Beaufort County Child

       Support Agency, acting on behalf of North Carolina Foster Care, had filed a complaint

       against the parents seeking an award of child support, that respondent-mother had

       been ordered to pay $50 per month in child support and found to owe an arrearage of

       $1,650 on 14 August 2020, and that respondent-father had been ordered to pay $473
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                          Opinion of the Court



       per month in child support and found to owe an arrearage of $17,028 on 25 September

       2020. The trial court further found that, even though the parents had the ability to

       pay child support in the required amounts, they “did not pay child support to offset

       the juveniles’ cost of care” “during the period of time prior to the entry of those child

       support orders.” In addition, the trial court found that, while the parents had been

       aware as early as 2018 that a referral had been made to the Beaufort County Child

       Support Agency, neither of them had “attempted to look into the referral” or ascertain

       the amount of child support that they needed to pay. As a result, the trial court

       determined that the parents’ failure to pay child support was “willful as both parents

       were aware they had the obligation to support their children, knew that [DSS] had

       made a referral to the Beaufort County Child Support Agency, and decided to take no

       step to address the issue until they were sued for failure to pay child support.”

¶ 13         According to respondent-mother, the trial court erred in Finding of Fact No.

       244 by determining that the parents had contributed nothing toward the cost of the

       care that the twins had received. In support of this contention, respondent-mother

       directs our attention to evidence tending to show that the parents had provided gifts,

       clothing, and diapers for the twins, arguing that these “in-kind contributions were

       [their] only option” because it was “impossible to pay the government money.” We do

       not find this contention to be persuasive.
                                      IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                         Opinion of the Court



¶ 14         In In re D.C., 378 N.C. 556, 2021-NCSC-104, the trial court made unchallenged

       findings that the parents were physically able to work, had started a lawn care

       business during the relevant six-month period, and had stated that their lawn care

       business earned sufficient income to permit them to support themselves and their

       children. Id. ¶ 15. Although the trial court found that the parents had provided to

       the child who was the subject of the termination proceeding “some food and gifts at

       visitation” and that they had given the juvenile “some small amount of spending

       money,” id., the trial court also found that the parents did not pay any child support

       or give DSS or the foster parents any money for use in defraying the cost of the care

       that the child had received. Id. In affirming the trial court’s determination that the

       parents’ parental rights in the child was subject to termination pursuant to N.C.G.S.

       § 7B-1111(a)(3), this Court stated that “[t]he trial court’s unchallenged findings of

       fact demonstrate[d] that respondents had the ability to pay a reasonable portion of

       [the juvenile]’s cost of care but failed to pay any amount to DSS or the foster parents

       toward cost of care.” Id. ¶ 20 (emphasis added).

¶ 15         As was the case in In re D.C., the record contains evidence tending to show that

       respondent-mother provided gifts, clothing, and diapers for the twins. However, as

       was also the case in In re D.C., the sporadic provision of gifts for the benefit of the

       twins by respondent-mother does not preclude a determination that respondent-

       mother had failed to pay a reasonable portion of the cost of the care that the twins
                                      IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                         Opinion of the Court



       had received following their removal from the family home given that respondent-

       mother made no payment to DSS or the foster parents during the pendency of the

       case, including the determinative six-month period, and given that the “cost of care”

       for purposes of N.C.G.S. § 7B-1111(a)(3) relates to the financial costs that DSS was

       required to assume while the twins were in its custody. In re Montgomery, 311 N.C.

       at 113. In view of the fact that the trial court’s unchallenged findings of fact show

       that, even though respondent-mother had the physical ability to work, she elected not

       do so and the fact that the undisputed record evidence shows that respondent-mother

       failed to make any monetary payments to DSS or the foster parents for the purpose

       of assisting in the provision of care for the twins, we hold that respondent-mother’s

       challenge to the sufficiency of the evidentiary support for Finding of Fact No. 244

       lacks merit.

¶ 16         Secondly, respondent-mother argues that her failure to pay a reasonable

       portion of the cost of the care that the twins had received while in DSS custody was

       not willful because it is “impossible for a parent to pay the government child support”

       in the absence of a child support order and because DSS “did not formally ask [the

       parents] for child support until a month after it had already moved to terminate for

       nonpayment.” We do not find this argument to be persuasive.

¶ 17         In In re S.E., 373 N.C. 360 (2020), this Court recognized that “[t]he absence of

       a court order, notice, or knowledge of a requirement to pay support is not a defense
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                          Opinion of the Court



       to a parent’s obligation to pay reasonable costs, because parents have an inherent

       duty to support their children.” Id. at 366. In view of the fact that respondent-mother

       had an inherent duty to support the twins, she is not now entitled to argue that her

       failure to pay a reasonable portion of the cost of care that her children received while

       they were outside her home was not willful based upon the absence of an order

       requiring her to do so. In addition, the trial court’s unchallenged findings of fact

       demonstrate that, even though respondent-mother had been aware as early as 2018

       that a referral had been made to the child support enforcement agency relating to her

       support obligation, she had failed to investigate the referral or to attempt to ascertain

       the amount of child support that she needed to pay. As a result, the trial court’s

       findings indicate that respondent-mother knew that she had failed to pay anything

       towards the cost of the care that her children had received despite DSS’ contention

       that she needed to do so. See id. at 366–67 (finding that the respondent-mother “was

       on notice of her failure to pay something towards the cost of care for her children” in

       light of the fact that the trial court had repeatedly found in each of the permanency

       planning orders that had been entered in that case that neither of the parents was

       paying child support).

¶ 18         Finally, respondent-mother argues that allowing the termination of her

       parental rights in the twins pursuant to N.C.G.S. § 7B-1111(a)(3) in this case

       constitutes an “unconscionable and unconstitutional termination by ambush.” More
                                        IN RE J.C.J. AND J.R.J.

                                             2022-NCSC-86

                                          Opinion of the Court



       specifically, respondent-mother contends that terminating a parent’s parental rights

       in a child for “failing to do the impossible (pay the government money) . . . without

       any formal notice of an obligation to do so” violates the Fourteenth Amendment to

       the United States Constitution and Article I, Section 19 of the North Carolina

       Constitution.    Respondent-mother notes that, while N.C.G.S. § 7B-1111(a)(4)

       precludes the termination of a parent’s parental rights in a private termination action

       in the absence of formal notice that a payment obligation existed, “parents in child

       welfare cases may have their rights terminated under N.C.G.S. § 7B-1111(a)(3)

       absent such notice.” For that reason, respondent-mother urges us to disavow our

       decision in In re S.E. in light of the constitutionally impermissible “disparate

       treatment” afforded to parents involved in private termination proceedings and

       parents involved in child welfare cases. However, since respondent-mother did not

       advance the constitutional argument upon which she now relies before the trial court,

       we decline to consider it for the first time on appeal. See State v. Gainey, 355 N.C.

       73, 87 (2002) (reiterating that “[c]onstitutional issues not raised and passed upon at

       trial will not be considered for the first time on appeal”).

¶ 19         In his sole challenge to the trial court’s determination that his parental rights

       in the twins were subject to termination on the basis of a failure to pay a reasonable

       portion of the cost of the care that the twins had received after their removal from

       the family home pursuant to N.C.G.S. § 7B-1111(a)(3), respondent-father contends
                                      IN RE J.C.J. AND J.R.J.

                                             2022-NCSC-86

                                           Opinion of the Court



       that the trial court had erred by failing to make specific findings concerning the six-

       month determinative period leading up to the filing of the termination motion,

       arguing in reliance upon In re Faircloth, 161 N.C. App. 523, 526 (2003), that a trial

       court’s failure to make findings specifically addressing the relevant six-month period

       constitutes prejudicial error. In In re Faircloth, the record reflected that, despite

       finding that the respondent-mother had been employed “at various times since 1999,”

       the trial court’s findings did not specifically address whether she had been employed

       from 3 February 2000 to 3 August 2000, which constituted the determinative six-

       month period for purposes of that case, “or whether she was otherwise financially

       able to pay.” Id. at 526. In overturning the trial court’s termination order, the Court

       of Appeals concluded that, “[a]bsent such findings or evidence in the record that

       respondent-mother could pay some amount greater than zero towards the cost of care

       for children during that period of time,” the record did not suffice to support the

       termination of the respondent-mother’s parental rights pursuant to N.C.G.S. § 7B-

       1111(a)(3). Id. (emphasis added).

¶ 20         In this case, however, the trial court’s unchallenged findings of fact indicate

       that, “[t]hroughout the pendency of the case, [respondent-father] has been

       consistently employed at Rose Acre Egg Farm.” In other words, unlike the situation

       at issue in In re Faircloth, the undisputed record evidence in this case reflects that

       respondent-father was continuously employed from the beginning of the case until
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                          Opinion of the Court



       the time of the termination hearing, an interval that necessarily included the

       determinative six-month period. In addition, the trial court’s unchallenged findings

       of fact establish that, even though respondent-father had the ability to make

       payments to offset a portion of the cost of the care that the children had received after

       their removal from the family home, he had failed to pay any amount towards their

       care. As a result, the trial court’s findings of fact provide ample support for its

       conclusion that respondent-father’s parental rights in the twins were subject to

       termination pursuant to N.C.G.S. § 7B-1111(a)(3). In light of our decision that the

       trial court did not err by concluding that both parents’ parental rights in the twins

       were subject to termination pursuant to N.C.G.S. § 7B-1111(a)(3), we need not

       address their challenges to the trial court’s determination that their parental rights

       in the twins were also subject to termination for neglect, N.C.G.S. § 7B-1111(a)(1);

       failure to make reasonable progress toward correcting the conditions that had led to

       the twins’ removal from the family home, N.C.G.S. § 7B-1111(a)(2); and dependency,

       N.C.G.S. § 7B-1111(a)(6). E.g. In re E.H.P., 372 N.C. at 395.

       B. Disposition

¶ 21         The parents both argue that the trial court abused its discretion by concluding

       that the twins’ best interests would be served by the termination of their parental

       rights in light of the fact that the twins had a strong bond with the parents, that the

       parents had not missed any opportunity to visit with the children during the forty-
                                          IN RE J.C.J. AND J.R.J.

                                                2022-NCSC-86

                                              Opinion of the Court



       two month history of this case, and that “the current plan of shared parenting and

       visitation was “working for everyone.” As part of this process, the parents challenge

       some of the trial court’s dispositional findings of fact as lacking sufficient evidentiary

       support3 and assert that the trial court should have utilized a “least restrictive

       disposition” standard in making its dispositional decision.

¶ 22          In determining whether the termination of a parents’ parental rights is in a

       child’s best interests,

                      [t]he court may consider any evidence, including hearsay
                      evidence as defined in N.C.G.S. [§] 8C-1, Rule 801, that the
                      court finds to be relevant, reliable, and necessary to
                      determine the best interests of the juvenile. In each case,
                      the court shall consider the following criteria and make
                      written findings regarding the following that are relevant:

                      (1)    The age of the juvenile.

                      (2)    The likelihood of adoption of the juvenile.

                      (3)    Whether the termination of parental rights will aid
                             in the accomplishment of the permanent plan for the
                             juvenile.

                      (4)    The bond between the juvenile and the parent.



              3 Among the dispositional findings that the parents challenge as lacking in sufficient
       evidentiary support is Finding of Fact No. 82, which states that “[i]t is in the [twins’] best
       interests to remain placed in the home of [their foster parents], as the [twins] have bonded
       to them.” Although the trial court labeled this determination as a finding of fact, it is, in
       reality, a conclusion of law and will be treated as such in our analysis. See In re J.S., 374
       N.C. 811, 818 (2020) (stating that “[w]e are obliged to apply the appropriate standard of
       review to a finding of fact or conclusion of law, regardless of the label which it is given by the
       trial court.”).
                                       IN RE J.C.J. AND J.R.J.

                                             2022-NCSC-86

                                          Opinion of the Court



                    (5)    The quality of the relationship between the juvenile
                           and the proposed adoptive parent, guardian,
                           custodian, or other permanent placement.

                    (6)    Any relevant consideration.

       N.C.G.S. § 7B-1110(a) (2021).

¶ 23         As an initial matter, the parents challenge the sufficiency of the evidentiary

       support for dispositional Finding of Fact No. 40 which states that, in “the [foster

       parents’ home], the [twins] have a routine, with established services,” and that “[t]o

       move the [twins] now would result in a complete disruption of their lives, which would

       be needlessly detrimental.” A DSS supervisor testified at the termination hearing

       that, even though Jack had experienced developmental delays, he had made “a lot of

       progress” while in the foster parents’ care and that the twins’ “well[-]being, their

       education, down to fun things,” had changed dramatically during that time.

       According to the DSS supervisor, the foster parents took the twins on trips, taught

       them to swim and ride a bicycle, potty-trained them, and addressed their medical

       needs by having one of the twin’s tongue-tie clipped and by having tubes placed in

       both twins’ ears. On the other hand, the DSS supervisor testified that, prior to the

       time that DSS had become involved in their lives, the twins did not receive any

       services even though Jack “require[d] a lot of time and a lot of appointments[] and

       consistency” in light of the fact that being “out of routine . . . really throws him off.”

       Among other things, the DSS supervisor testified that Jack needed play therapy,
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                          Opinion of the Court



       medication appointments, occupational therapy, and speech therapy and that, while

       living with the foster parents, Jack did not miss any of his appointments and had

       received his medication on a daily basis. In the DSS supervisor’s opinion, the foster

       parents had put “a lot of effort in teaching these kids and loving these kids and

       nurturing these kids” and that the removal of the twins from the foster parents’ home

       “would uproot all of their services that they have been getting for years” and be

       “absolutely detrimental” to the progress that the twins had made while in the foster

       parents’ care. Based upon this testimony, we hold that dispositional Finding of Fact

       No. 40 has ample evidentiary support.

¶ 24         In addition, the parents challenge the sufficiency of the evidentiary support for

       dispositional Finding of Fact No. 47, which states that their “ease of leaving the

       [parents] indicates that the [twins] do not have a strong bond with the” parents and

       that the twins “have been out of their home for so long that the [twins] view the [foster

       parents] as their caretakers.”      Arguing in reliance upon respondent-mother’s

       testimony that she has an “[a]mazing” bond with the twins, the maternal great-

       grandfather’s testimony that he had “never seen [the bond between respondents and

       the twins] be weak,” and the maternal great-grandmother’s testimony that

       respondents “love [the twins]. They just love them. They’re their lives,” the parents

       assert that “[a]ll the evidence pointed to a strong bond.” In addition, the parents note
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                          Opinion of the Court



       that they never missed an opportunity to visit with the twins, “except for one”

       instance involving respondent-mother, over a period of forty-two months.

¶ 25         According to well-established North Carolina law, a trial court’s findings of fact

       are binding for purposes of appellate review “where there is some evidence to support

       those findings, even though the evidence might sustain findings to the contrary.” In

       re Montgomery, 311 N.C. at 110–11. Although the evidence upon which the parents’

       rely in challenging to the sufficiency of the record to support dispositional Finding of

       Fact No. 47 relies certainly appears in the record, a DSS supervisor described the

       twins’ bond with respondents as “attenuated.” After acknowledging the parents’

       consistency in visiting with the twins, the DSS supervisor testified that the twins are

       not “put off” or crying at the beginning or end of their visits with the parents and that

       the twins were “fine” about returning to their foster mother at the conclusion of these

       visits. In addition, the DSS supervisor testified that, since the foster parents had

       “been [the twins’] caretakers for so long” and since the foster parents’ other children

       referred to them as “mommy” and “daddy,” the twins had been “picking up on

       mommy, daddy roles.”       In light of this evidence, we hold that the trial court

       reasonably inferred that the twins lacked a strong bond with the parents and that

       they viewed their foster parents as their caretakers, see In re D.L.W., 368 N.C. at 843

       (stating that it is the trial judge’s duty to consider all the evidence, to pass upon the

       credibility of the witnesses, and to determine the reasonable inferences to be drawn
                                       IN RE J.C.J. AND J.R.J.

                                            2022-NCSC-86

                                          Opinion of the Court



       from the evidence). As a result, dispositional Finding of Fact No. 47 has sufficient

       record support.

¶ 26         Thirdly, the parents argue that the trial court abused its discretion by

       terminating their parental rights without utilizing a “least restrictive disposition”

       test in order to make this determination. As part of this process, the parents assert

       that the trial court should have ascertained whether “continued contact with the birth

       family” would have benefitted the twins and that, since the parents and the foster

       parents “worked together and shared parenting,” the trial court should not have

       “[e]nd[ed] all contact” between the twins and the parents. The parents urge us to

       “follow the lead of a number of other jurisdictions” by adopting a dispositional

       standard “that encourages contact between parents and children even when the

       parents cannot regain custody,” citing Fla. Dep’t of Child. & Fams. v. F.L., 880 So. 2d

       602, 609–10 (2004) (per curiam) (holding that a parent’s rights may be terminated

       pursuant to a specific statutory provision “only if the state proves both a prior

       involuntary termination of rights to a sibling and a substantial risk of significant

       harm to the current child” and that “the state must prove that the termination of

       parental rights is the least restrictive means of protecting the child from harm”); Iowa

       Code § 232.99(4) (2020) (providing that, “[w]hen the dispositional hearing is

       concluded the court shall make the least restrictive disposition appropriate

       considering all the circumstances of the case”); Ark. Code Ann. § 9-27-329(d) (West
                                 IN RE J.C.J. AND J.R.J.

                                      2022-NCSC-86

                                   Opinion of the Court



2021) (providing that, “[i]n initially considering the disposition alternatives and at

any subsequent hearing, the court shall give preference to the least restrictive

disposition consistent with the best interests and welfare of the juvenile and the

public”); Utah Code Ann. § 80-4-104(6) (West 2021) (providing that, “[b]efore an

adjudication of unfitness, government action in relation to a parent and a parent’s

child may not exceed the least restrictive means or alternatives available to

accomplish a compelling state interest”); S.D. Codified Laws § 26-8A-27 (2021)

(providing that, “[o]n completion of a final dispositional hearing regarding a child

adjudicated to be abused or neglected, the court may enter a final decree of disposition

terminating all parental rights of one or both parents of the child if the court finds,

by clear and convincing evidence, that the least restrictive alternative available

commensurate with the best interests of the child with due regard for the rights of

the parents, the public and the state so requires”); N.H. Rev. Stat. Ann. § 169-D:17

(2021) (providing that, “[i]f the court finds the child is in need of services, it shall

order the least restrictive and most appropriate disposition considering the facts in

the case, the investigation report, and the dispositional recommendations of the

parties and counsel”); and Wyo. Stat. Ann. § 14-3-431(j)(iii)(A) (West 2021) (providing

that, “[a]t the permanency hearing, the department of family services shall present

to the court[, i]f the child is placed in a qualified residential program[,] [i]nformation

to show that ongoing assessment of the child’s strengths and needs continues to
                                        IN RE J.C.J. AND J.R.J.

                                              2022-NCSC-86

                                           Opinion of the Court



       support the determination that placement in a qualified residential treatment

       program provides the most effective and appropriate level of care for the child in the

       least restrictive environment consistent with the short-term and long-term goals of

       the child and the child’s permanency plan”).

¶ 27          As an initial matter, we note that the Iowa, Arkansas, and New Hampshire

       statutes upon which the parents rely relate to the dispositional determination that

       must be made in the aftermath of an adjudication that a child is abused, neglected,

       dependent, or in need of services. See Iowa Code § 232.2(6); Ark. Code Ann. § 9-27-

       303(16), (37); N.H. Rev. Stat. Ann. § 169-D:2(II). In addition, the Wyoming statute

       upon which the parents rely addresses the status of juveniles placed in “qualified

       residential treatment program[s].” Wyo. Stat. Ann. § 14-3-431(j)(iii)(A). As a result,

       none of these statutory provisions have any direct bearing upon the proper resolution

       of the issue that is before us in this case.

¶ 28          In addition, this Court has previously observed that

                            [t]he purpose of termination of parental rights
                     proceedings is to address circumstances where parental
                     care fails to “promote the healthy and orderly physical and
                     emotional well-being of the juvenile,” while also
                     recognizing “the necessity for any juvenile to have a
                     permanent plan of care at the earliest possible age.”
                     N.C.G.S. § 7B-1100. In North Carolina, the best interests
                     of the child are the paramount consideration in
                     termination of parental rights cases.           See In re
                     Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246, 252
                     (1984). Thus, when there is a conflict between the interests
                     of the child and the parents, courts should consider actions
                                        IN RE J.C.J. AND J.R.J.

                                              2022-NCSC-86

                                           Opinion of the Court



                     that are within the child’s best interests over those of the
                     parents. N.C.G.S. § 7B-1100(3).

       In re F.S.T.Y., 374 N.C. 532, 540 (2020). In light of these considerations, we have

                     rejected arguments that the trial court commits error at
                     the dispositional stage of a termination of parental rights
                     proceeding by failing to explicitly consider non-
                     termination-related dispositional alternatives, such as
                     awarding custody of or guardianship over the child to the
                     foster family, by reiterating that “the paramount
                     consideration must always be the best interests of the
                     child.”

       In re N.K., 375 N.C. 805, 820 (2020) (quoting In re J.J.B., 374 N.C. 787, 795 (2020)).

       As a result, we hold that there is no basis for the use of a “least restrictive disposition”

       test in this Court’s termination of parental rights jurisprudence.

¶ 29          A careful examination of the record reflects that the trial court considered the

       factors enunciated in N.C.G.S. § 7B-1110(a) in making its dispositional decision. The

       trial court found that the twins were five years old at that time; that there was a high

       likelihood that they would be adopted by their foster parents, who had “expressed a

       willingness to adopt” the twins; and that, since the twins’ concurrent permanent plan

       was adoption, termination of the parents’ parental rights would “work to further the

       achievement of that plan.” The trial court further found that, given the twins’ “ease

       of leaving” the parents at the conclusion of parental visits, the twins did not have a

       strong bond with the parents and that the twins had been out of the parents’ home

       for such a long period of time that they viewed the foster parents as their caretakers.
                                 IN RE J.C.J. AND J.R.J.

                                      2022-NCSC-86

                                    Opinion of the Court



On the other hand, the trial court found that the twins’ relationship with their foster

parents was “of a high quality, evidencing a strong bond,” and that Jaden was “very

close” to his foster father, with “the two of them [having constructed] things together,

such as a Lego table that was built for the boys.” Finally, the trial court found that

the foster parents had ensured that the twins’ needs were met and that the twins had

been in DSS custody since 23 October 2017, amounting to a period of approximately

forty-two months, at the time of the termination hearing. Based upon these and other

findings of fact, the trial court concluded that “it is in the juveniles’ best interest for

the parental rights of [the parents] to be terminated. In view of the fact that the trial

court’s dispositional orders reflect proper consideration of the required statutory

criteria, we are unable to conclude that the trial court’s determination that

termination of the parents’ parental rights would be in the twins’ best interests was

manifestly unsupported by reason.         As a result, the trial court did not err in

concluding that the parents’ parental rights in the twins were subject to termination

based upon the parents’ failure to pay a reasonable portion of the cost of the care that

the twins had received following their removal from the family home pursuant to

N.C.G.S. § 7B-1111(a)(3) and that the termination of the parents’ parental rights

would be in the twins’ best interests. Thus, we affirm the trial court’s termination

orders.

       AFFIRMED.